Exhibit Summary of Compensation for Executive Officers The executive officers of Frontier Oil Corporation (“Frontier”) are “at will” employees, and none of them has an employment agreement. The unwritten arrangements under which Frontier’s executive officers are compensated include: · a salary, reviewed annually by the Compensation Committee of the Board of Directors of Frontier; · eligibility for an annual cash bonus, as determined by the Compensation Committee; · eligibility for awards under Frontier’s Omnibus Incentive Compensation Plan, as determined by the Compensation Committee; · health, life, disability, death and other insurance and/or benefits; · defined contribution pension and savings plan; and · vacation, paid sick leave and all other employee benefits. In addition, each of the executive officers of Frontier have entered into an Executive Change in Control Severance Agreement and an Executive Severance Agreement. Messrs. Gibbs,Eisman and Jennings may also participate in an Executive Retiree Medical Benefit Plan. The table below sets forth the base salaries, effective as of January 1, 2008, for the executive officers of Frontier who held office as of January 1, 2008, as well as their incentive target for 2008 (as a percentage of base salary). Executive Officer 2008 Annual Base Salary Incentive Target for 2008 (Percentage of Base Salary) James R. Gibbs Chairman of the Board, Chief Executive Officer and President $950,000 100% Michael C. Jennings Executive Vice President-Chief Financial Officer $450,000 70% W. Paul Eisman Executive Vice President-Refining & Marketing $500,000 70% Jon D. Galvin Vice President $295,000 50% Nancy J. Zupan Vice President-Controller $295,000 50% J. Currie Bechtol Vice President-General Counsel & Secretary $330,000 50% Gerald B. Faudel Vice President-Corporate Relations and Environmental Affairs $230,000 40% Doug S. Aron Vice President-Corporate Finance $205,000 40%
